



Exhibit 10.33


AMENDMENT TO RETENTION AGREEMENT


Whereas, USCC Services, LLC (the "Company") and Steven T. Campbell (the
"Executive") are parties to a Retention Agreement (the "Agreement") dated April
12, 2018;


Whereas, since April 2018, Executive has supported the successful transition and
development of his successor with the result that a one-year notice of intent to
retire is no longer needed; and


Whereas, the parties desire to amend paragraph 2 of the Agreement to revise the
notice period required with respect to the Executive's intent to retire.


Therefore, effective as of December 20, 2019, paragraph 2 of the Agreement is
hereby amended in its entirety as follows:


2. Retention Package. Provided that Executive retires on or after May 8, 2020
(or such later date as the Company's first quarter 1OQ is filed), and has
satisfactorily performed his job duties up to and including his retirement date,
Executive will be eligible to receive (i) payment of a bonus under the Executive
Officer Annual Incentive Plan (or any successor thereto) (the "Executive Bonus
Plan") with respect to the calendar year of his retirement, subject to the terms
and conditions of the Executive Bonus Plan; provided, however, that the amount
of any such bonus shall be no less than Executive's target bonus for such
calendar year pro-rated to reflect the portion of such calendar year during
which Executive was employed by the Company; (ii) the transfer of title to
Executive of his company car and (iii) a mutually agreeable written consulting
agreement with the Company with a term of three years following his termination
with compensation thereunder at the rate of $270,000 per year, contemplating
services at the reasonable request of the Chairman or Chief Executive Officer,
but not to exceed 10 hours per month (subject to compliance with the terms of
such consulting agreement) ((i), (ii) and (iii) collectively, the "Retention
Package"), subject to the conditions as set forth in this Agreement and provided
that Executive signs the Confidentiality, Non-Solicitation and Non-Competition
Agreement attached hereto (the "Noncompete Agreement") contemporaneously with
the signing of this Agreement and does not breach such agreement.


Subject to paragraph 9 of this Agreement, (1) any bonus payable pursuant to this
Agreement shall be paid in a lump sum in the year following the calendar year
during which Executive terminates, but no later than March 15 of such following
year; (2) any compensation payable under a consulting agreement entered into
pursuant to this Agreement shall be paid in substantially equal monthly payments
over the three year consulting period, commencing in the calendar month
following Executive's termination of employment and (3) any transfer of the
title of the company car pursuant to this Agreement shall occur in the calendar
month following Executive's termination of employment.
All other terms and conditions of the Agreement are unchanged.





--------------------------------------------------------------------------------





AGREED AND ACCEPTED:


USCC SERVICES, LLC
 
EXECUTIVE
 
 
 
 
 
By:
/s/ Kenneth R. Meyers
 
By:
/s/ Steven T. Campbell
 
Kenneth R. Meyers
 
 
Steven T. Campbell
 
President and Chief Executive Officer
 
 
Executive Vice President and Chief Administrative Officer
 
 
 
 
 
Dated:
December 20, 2019
 
Dated:
December 20, 2019



AMENDMENT TO RETENTION AGREEMENT


Between USCC Services, LLC and Steven T. Campbell



